FILED
                              NOT FOR PUBLICATION                           JUN 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LYAZID ABAKKA; AMINA MELLITY,                    No. 07-73660

               Petitioners,                      Agency Nos. A079-629-700
                                                             A096-165-806
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Lyazid Abakka and Amina Mellity, natives and citizens of Morocco, petition

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their applications for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence factual findings, Ornelas-Chavez v. Gonzales, 458

F.3d 1052, 1055-56 (9th Cir. 2006), and we deny the petition for review.

      The record does not compel the conclusion that Mellity established

extraordinary circumstances excusing the untimely filing of her asylum

application. See 8 C.F.R. § 1208.4(a); Toj-Culpatan v. Holder, 612 F.3d 1088,

1090-92 (9th Cir. 2010). Accordingly, Mellity’s asylum claim fails.

      Substantial evidence supports the agency’s finding that petitioners failed to

demonstrate past persecution or a clear probability of future persecution, because

they did not establish that the government was unable or unwilling to protect them

from the members of the Polisario Front. See Castro-Perez v. Gonzales, 409 F.3d

1069, 1072 (9th Cir. 2005) (the burden is on the applicant to show that the

government is unable or unwilling to control a non-governmental persecutor). We

reject petitioners’ claim that the BIA applied an incorrect legal standard.

Accordingly, petitioners’ withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                           2                                  07-73660